NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 7, 2012*
                                Decided November 7, 2012

                                          Before

                            RICHARD A. POSNER, Circuit Judge 

                            JOEL M. FLAUM, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 12‐2071

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Northern District of Illinois,
                                                Eastern Division.

       v.                                       No. 05 CR 71

THOMAS BRYANT,                                  Elaine E. Bucklo,  
    Defendant‐Appellant.                        Judge.

                                         O R D E R

       Thomas Bryant appeals the district court’s denial of his motion under 18 U.S.C.



       *
        After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 12‐2071                                                                                 Page 2

§ 3582 to reduce his sentence. Because the district court committed no abuse of discretion,
we affirm.

        Bryant pleaded guilty in 2007 to conspiracy to possess with the intent to distribute
more than 50 grams of crack cocaine and cocaine, 21 U.S.C. §§ 841(a)(1), 846. He asked to
withdraw his plea, asserting under oath that his lawyer pressured him into pleading guilty.
The district judge denied his request because she found that Bryant fabricated the story
about his lawyer. At sentencing the district judge calculated an offense level of 32 and
criminal history category IV, which yielded a guidelines range of 168 to 210 months’
imprisonment, and imposed a sentence of 180 months. Bryant appealed, and we remanded
for resentencing so that the district court could consider the sentencing disparity between
crack and powder cocaine in light of Kimbrough v. United States, 552 U.S. 85 (2007). United
States v. Bryant, 557 F.3d 489, 496 (7th Cir. 2009). On remand the district court observed that
proposed revisions to the crack‐powder sentencing ratios would lower Bryant’s base offense
level to 26 and yield a guidelines range of 110 to 137 months’ imprisonment. Bearing this
hypothetical guideline in mind, but observing his long history of illicit‐drug activity and his
conviction for attempted murder, the district judge sentenced him to 137‐months’
imprisonment. 

          Bryant moved under § 3582(c)(2) to reduce this sentence after the Sentencing
Commission promulgated retroactive amendments to the sentencing guidelines that
lowered his original sentencing range. See generally Fair Sentencing Act of 2010, Pub. L.
No. 111‐220, 124 Stat. 2372; U.S.S.G. App. C, Vol. III 374–85, 391–98 (2011). The amendments
reduced his range to 110 to 137 months. He requested a 120‐month sentence, which he
asserted reflects the seriousness of his crime, his acceptance of responsibility “from the very
beginning,” and his “model” post‐sentencing conduct of participating in drug education
and vocational programs. The judge disagreed and denied the request, explaining that the
hypothetical range that the court considered on remand was 110 to 137 months—the same
as the now‐applicable guidelines range under the retroactive amendments. And 137 months
is still reasonable despite Bryant’s positive post‐sentencing conduct, the court concluded,
for two reasons. First, Bryant had obstructed justice and refused to accept responsibility
when he lied to support his request to withdraw his guilty plea. Second, Bryant’s extensive
criminal history of drug dealing warranted no further reduction.

         Section 3582(c)(2) authorizes a sentencing reduction if a defendant’s sentence was
based on a sentencing range subsequently lowered by the Sentencing Commission, see
Dillon v. United States, 130 S.Ct. 2683, 2687 (2010) (quoting § 3582(c)(2)), and the amendment
lowers the defendant’s guidelines range, see United States v. Guyton, 636 F.3d 316, 318–19
(7th Cir. 2011) (citing U.S.S.G. § 1B1.10(a)(2)(B)). If that threshold is met, as the parties agree
it is here, sentencing judges consider the § 3553(a) factors, Davis, 682 F.3d at 611; U.S.S.G.
No. 12‐2071                                                                              Page 3

§ 1B1.10, Application Note 1, and post‐sentencing conduct, United States v. Marion, 590 F.3d
475, 477 (7th Cir. 2009), in deciding whether to reduce a sentence. 
       On appeal Bryant argues that the district court abused its discretion: If the court
believed that 137‐months was a reasonable sentence in 2009, Bryant argues, it could not still
believe that the same sentence is warranted after three years of exemplary conduct and
rehabilitation. But the district judge reasonably found that his post‐sentencing activities did
not outweigh the original reasons for imposing 137‐months’ imprisonment at Bryant’s
resentencing: his long criminal history compounded by his attempt to lie in order to
withdraw his guilty plea. The district judge explained these reasons in a brief statement
denying the motion; that is all we require. See Marion, 590 F.3d at 477; United States v.
Johnson, 580 F.3d 567, 570 (7th Cir. 2009).

        Even though he urged the district court to consider his post‐sentencing conduct,
Bryant now argues that district court procedurally erred by relying on Pepper v. United
States, 131 S. Ct. 1229 (2011), to do so. He contends that Pepper held that post‐sentencing
conduct is relevant only to a resentencing, not a § 3582 motion. But Pepper explains that
post‐sentencing behavior is “highly relevant” to several § 3553(a) factors, see Pepper, 131
S. Ct. at 1242–43, and the § 3553(a) factors are relevant to a § 3582 motion. See 18 U.S.C.
§ 3582(c)(1)(A). Moreover, Bryant requested that the court consider Pepper and his
post‐sentencing conduct; he raised the request in his Reply Brief in support of his § 3582
motion. That conduct only favored him. We therefore see no abuse of discretion.
  
                                                                                    AFFIRMED.